Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art in Rupp (previously recited in the Non Final Rejection). Rupp discloses a nearly identical master cylinder for a clutch or brake system, the master cylinder comprising: a housing; a pressure chamber formed in the housing; a piston that is partially inserted into the pressure chamber and a reservoir mounted on the housing for a hydraulic fluid; a feed for the hydraulic fluid from the reservoir into the pressure chamber and a sealing element between the housing and the piston with an outer sealing lip for sealing the feed from the pressure chamber, wherein the sealing element has a sealing structure on a side of the sealing element facing away from the pressure chamber, the sealing structure seals the pressure chamber from an environment of the pressure chamber. See, Figure 4-6 which clearly illustrates all the components in detail (as such Examiner has not pointed out each respective component).
Rupp fails to disclose the novelty of the invention in claim 18 which is “wherein the sealing element contains a radial bore”. Examiner notes that while it would appear that such a modification would be obvious as these sorts of seals already exist and are well known, Examiner does not believe such a modification given how Rupp’s master cylinder operates would be feasible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745      

/THOMAS E LAZO/Primary Examiner, Art Unit 3745